Citation Nr: 0122823	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted the veteran's claim for 
service connection for PTSD, and assigned a 10 percent 
disability rating thereto. The veteran filed a timely appeal 
to the rating assigned, contending that the severity of his 
service-connected PTSD was greater than reflected by the 
initially assigned 10 percent evaluation.  During the course 
of the veteran's appeal, the RO increased the veteran's 
disability rating to 30 percent by a February 1997 rating 
decision, effective February 3, 1994.  The veteran continued 
to disagree with the disability rating assigned, and the 
appeal was forwarded to the Board for its consideration.

In September 1998, the Board remanded the veteran's claim to 
the RO for further development.  The RO completed the 
development requested by the Board, and in a June 1999 rating 
decision, assigned a 50 percent evaluation for the veteran's 
PTSD, effective from August 12, 1996.  A letter dated July 8, 
1999, was sent to the veteran informing him of the RO's 
decision, and advising him that he had 60 days in which to 
indicate whether he was satisfied by the action taken or 
whether he wished to continue his appeal before the case was 
returned to the Board for further review.  On July 16, 1999, 
within the two-month time period provided, the RO received 
from the veteran a statement indicating that he was 
"satisfied with your decision on my appeal with respect to 
all issues," and requested that the RO withdraw his appeal.  
In response to this request, the veteran's appeal as to his 
disability rating was terminated by the RO.

In February 2000, a statement was received from the veteran 
indicating that he wanted to "reopen" his claim for an 
increased rating, and that he was seeking a 100% rating for 
his PTSD.  His claim was denied by the RO in a November 2000 
rating decision, and the case has now been referred back to 
the Board for resolution.  The Board finds, as did the RO, 
that since the veteran's original claim for a higher initial 
disability rating was explicitly withdrawn by the veteran in 
his correspondence received by VA in July 1999, his February 
2000 statement is a new claim for an increased rating for 
PTSD, and the Board shall address the issue as such in this 
decision. 

The Board also notes that in December 2000, the veteran 
submitted a claim relating to an eye disability and hearing 
loss along with medical evidence.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's PTSD symptoms are productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2000);66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Further, VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

With regard to the case on appeal, the Board finds that even 
though the VCAA was enacted and the implementing regulations 
promulgated during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the veteran in proceeding with some of the issues on appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)  (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).

Pursuant to the recent change in law, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See VCAA, supra (codified at 38 U.S.C. §§ 5102 
and 5103).  Further, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
VCAA, supra (codified at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA and implementing 
regulations, the VA's redefined duty to assist has been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that discussions as contained in the 
rating decision on appeal, in the statement of the case, and 
in a supplemental statement of the case, in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect only to the issue of an increased disability rating 
for PTSD, and that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, reports of VA rating examinations, 
post service clinical treatment records, transcripts of 
personal hearing testimony given before the undersigned 
Member of the Board, and personal statements made by the 
veteran in support of his claim.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim for an 
increased rating.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

In connection with the veteran's most recent prior appeal, 
the veteran provided testimony at a hearing before an RO 
Hearing Officer in October 1995.  At that time, the veteran 
testified that he worked as a baggage handler for a major 
airline, and that he had been previously treated for alcohol 
and depression on an inpatient basis.  However, according to 
the veteran, those records were no longer available because 
the private medical facility had closed or relocated.  The 
veteran testified that he had planned to quit working at the 
airline some seven or eight years previously due to stress 
incurred through his PTSD, but after meetings with a 
sympathetic supervisor, he elected to continue his tenure 
with the airline.  According to the veteran, following his 
conversations with his supervisor, he began seeing physicians 
for alcohol and depression, and had missed work for 
approximately one month.  He testified that he subsequently 
returned to work after working to resolve his drinking 
problem.  The veteran indicated that he had turned down 
promotions because he was unable to handle the stress of 
interacting with others.  He offered that the nature of his 
position as a baggage handler enabled him to work by himself 
and allowed him to perform his job while suffering from PTSD.  
The veteran testified that he had no social life, that he did 
not have any friends or associations outside his immediate 
family, and that he did not venture anywhere other than his 
work and home.  According to the veteran, he was unable to 
concentrate sufficiently to read books, and he did not watch 
television much due to frequent depictions of violence.  The 
veteran indicated that he experienced frequent flashbacks and 
nightmares to the extent that his wife would often have to 
leave the bedroom due to his reactions to the nightmares.  He 
did, however, state that he attended church with his wife at 
her insistence, but he also indicated his preference for 
remaining home alone.  The veteran testified that his wife 
and children would go out to restaurants, but that he would 
stay at home.  

Subsequent VA clinical treatment records dated from September 
1996 through December 2000 show that the veteran began 
undergoing regular treatment for his PTSD beginning in 
September 1996.  The veteran was generally noted to 
experience debilitating episodic anxiety and panic attacks, 
and in August 1996, he and his family attempted to attend the 
Olympic Games in Atlanta, Georgia.  Upon seeing National 
Guardsmen and other security personnel in trees surrounding a 
wooded area, the veteran experienced a flashback, and became 
lost in the woods for some two hours.  It became necessary to 
call for a search party to locate him.  

The veteran underwent a VA PTSD examination in December 1996.  
At that time, the veteran was noted to be very anxious with a 
constricted affect and depressed mood.  The veteran was not 
noted to have had any history of psychiatric hospitalization 
per se, but he did report having experienced suicidal 
ideation over the years, albeit without having made any 
attempts or having had a concrete plan to act on his 
thoughts.  The veteran indicated that when he became nervous 
at work, he was able to walk by himself until he calmed 
sufficiently to return to his job.  The examiner noted that 
intellectual functioning appeared to be intact.  No 
hallucinations or delusions were indicated.  The examiner 
rendered an Axis I diagnosis of moderate to severe PTSD, and 
assigned an Axis V GAF score of 55. 

In July 1997, the veteran underwent a VA social work 
evaluation.  At that time, the veteran stated that he had 
worked for Delta Airlines in customer service for 30 years, 
but planned to retire in one year.  He indicated that he and 
his wife had a fairly good relationship, but that he and his 
wife did not socialize with friends, as he preferred to be 
alone.  He also stated that he limited his social activities 
because of his panic attacks.  In addition, he indicated that 
he was reluctant to go to shopping malls, to ride the train 
or bus, or to go to baseball games or other public events 
because he feared large crowds and feared closed places which 
he could not leave immediately.  On examination, the veteran 
was appropriately dressed and well-groomed, and was very 
cooperative.  He was alert and oriented, with no sign of 
psychosis.  He moved his chair close to the door because he 
felt too closed in, and stated that he became claustrophobic 
in rooms with no windows.  He appeared to lack self-
confidence, and described having crying spells and feelings 
of depression regularly.  He stated that he had vague 
thoughts about suicide approximately once per week, but had 
never made any specific plans.  He stated that he became 
anxious when criticized, but usually did not express it to 
others.  He also stated that he used to be outgoing, but 
presently avoided other people.  The examiner did not render 
a formal diagnosis or assign a GAF score.

In June 1998, the veteran testified at a hearing before a 
Member of the Board.  Although this testimony was provided in 
conjunction with the veteran's previous increased rating 
claim, which has since been withdrawn, it is relevant in that 
the veteran again indicated that he avoided other people and 
public places.  He stated that his daily routine generally 
consisted of getting up, going to work, then coming home and 
being alone, often sitting in the backyard or walking in the 
woods.  He indicated that he only continued working for Delta 
Airlines because he wanted to reach the 30-year mark, 
apparently for retirement purposes, and because his 
supervisor was very understanding and flexible regarding 
allowing the veteran to go home whenever his symptoms got too 
bad.

In September 1998, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the Board 
instructed the RO, among other things, to schedule the 
veteran for a psychiatric examination, including obtaining an 
opinion regarding the effect of the veteran's PTSD on his 
functioning as well as a formal GAF score.

In response, the veteran underwent a VA fee basis psychiatric 
examination in February 1999.  At that time, the veteran 
stated that he was socially isolative, as he had no friends 
and never attended social functions.  He indicated that he 
was unable to speak on the telephone or in front of others, 
and that he was emotionally distant from his wife.  He stated 
that he had been employed by Delta Airlines for 31 years, and 
that he had been voluntarily demoted from a supervisory 
position 4 or 5 years earlier because he could not handle 
people and was very nervous, experiencing great difficulty 
functioning at the interpersonal level.  He indicated that he 
had taken a 5-month leave of absence from his job in 1996 for 
PTSD and panic symptoms, and had not worked for the 5 days 
prior to his examination because of PTSD symptoms.

On examination, the veteran complained of daily symptoms, 
including flashbacks and nightmares, irritability, impaired 
memory and concentration, increased startle response, loss of 
libido, and hypervigilance.  He stated that he lived near the 
woods to be away from people, and that he avoided 
restaurants, malls, stores, movies, flying and social 
settings.  He also complained of depression, anergia, 
anhedonia, and panic symptoms characterized by feeling tense, 
shortness of breath, dizziness, sweating, increased heart 
rate, an urge to flee and racing thoughts.  He stated that 
his wife slept in another room due to incidents in which he 
punched his wife while sleeping.  He stated that his symptoms 
had progressed in intensity, and that his employer had 
recently threatened to terminate him.  

On mental status examination, the veteran's affect was 
constricted with an extremely anxious mood.  He was very 
restless, rubbing his hands throughout the interview.  His 
speech and breathing were rapid, and while he was oriented to 
month and year he was not oriented to date.  He was able to 
recall only 1 of 3 objects after five minutes, and was unable 
to name any prior presidents or perform serial 7's.  His 
responses to proverbs were concrete, and his insight and 
judgment were fair.  He denied current suicidal or homicidal 
ideation, auditory or visual hallucinations, paranoid 
ideations, delusions or obsessive-compulsive symptoms.  The 
examiner rendered Axis I diagnoses of PTSD, chronic, panic 
disorder with agoraphobia, and alcohol dependence, in 
sustained full remission.  A current GAF score of 31 was 
assigned solely for the veteran's PTSD, while a GAF score of 
35 was assigned for the veteran's PTSD for the previous year.  
Separate, slightly higher GAF scores were assigned for the 
veteran's panic disorder, resulting in an "overall" current 
GAF of 31.

The examiner then recapped the veteran's PTSD symptoms, and 
stated that the veteran had "major impairment" in his 
familial, social and occupational functioning.  She also 
stated that the veteran's interpersonal relationships, 
including the relationships with his family, wife, and co-
workers, was severely impaired.  She further indicated that 
the veteran's panic disorder was a separate clinical entity 
which represented a progression of his PTSD symptoms.

The veteran underwent another VA fee-basis examination by a 
private psychiatrist in March 2000.  At the time of this 
examination, the veteran stated that he had had a very poor 
adjustment ever since the war due to a combination of panic 
attacks, flashbacks, nightmares, and claustrophobia.  He 
indicated that his flashbacks and nightmares were frequent 
enough and violent enough to require him to stay in another 
room at home while watching television, and he reported that 
he had destroyed things such as blinds on occasion.  He 
reported that his wife lived in another part of the house to 
avoid these situations.  He indicated that he had trouble 
sleeping at night, and was unable to work due to spells in 
which he needed help.  He indicated that he tried to maintain 
a job with Delta Airlines doing menial chores such as 
sweeping the floors, in which he could be left alone.  
However, in February 2000, he reportedly was sent home by his 
employer because he had started walking aimlessly and 
breathing heavily.  He stated that he had not returned to 
work since that time.  Following a mental status examination, 
the examiner rendered an Axis I diagnosis of PTSD, severe and 
chronic, and assigned a GAF score of 48.  

Also relevant is a statement dated in December 2000 from the 
veteran's treating VA psychiatrist.  In this statement, the 
veteran's counselor indicated that the veteran had completed 
an intensive 16-week outpatient PTSD program at the Atlanta, 
Georgia VA Medical Center's PTSD Clinical Team in 1997, and 
that he had treated the veteran since that time for his PTSD.  
The veteran's treating psychiatrist concluded that while the 
veteran had made some progress, "the chronicity and degree 
of severity of his PTSD symptoms continues to impair his 
abilities to function socially and occupationally.  His 
prognosis for a full recovery remains poor.  At the present 
time he should be considered completely and permanently 
disabled."

In February 2001, the veteran testified at a hearing before 
the undersigned Board Member.  At that time, he stated that 
beginning in February 2000, he began to experience a large 
number of panic attacks at work and at home, accompanied by 
nightmares and other symptoms.  He stated that he became 
unable to perform his job of 32 years and went on sick leave, 
and was subsequently informed that he would be fired if he 
did not take an early retirement.  He reported that he opted 
to take an early retirement for post-traumatic stress.  He 
also stated that he filed for Social Security disability at 
the time he left his job in February 2000, and had been 
awarded Social Security disability benefits in August of 2000 
due to his inability to work due to PTSD.  He also reported 
that he experienced up to six panic attacks per week, and 
that he took numerous prescription medications to alleviate 
his PTSD symptoms.

The veteran stated that he never socialized, and never 
participated in activities which would bring him into contact 
with other people, such as shopping, going to restaurants, 
and attending movies.  He indicated that he did not like to 
be cooped up indoors, and spent most of his days sitting in 
the garage or on the back porch.  He also stated that he only 
came inside to take naps, sleep, or watch football on 
television.  He asserted that he could not take public 
transportation, such as a bus or a train, since he would feel 
so uncomfortable around the crowds, and that he could not 
drive himself due to his extreme inability to concentrate, 
which caused him to frequently become lost.

The veteran's PTSD has been evaluated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  Under the criteria for evaluating PTSD in effect 
at all times relevant to the veteran's appeal, a 50 percent 
evaluation is warranted when PTSD creates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Following a review of the evidence, the Board finds that the 
veteran is indeed totally occupationally and socially 
impaired due to his PTSD symptoms.  Although it appears that 
the veteran voluntarily retired in February 1999, he has 
credibly testified that he was forced to either retire or be 
fired by his employer due to the severity of his PTSD 
symptoms.  It appears that the veteran was able to keep his 
job as long as he did only because he had worked for the 
company for several decades, and his supervisor was extremely 
tolerant of his PTSD, making allowances for the veteran to 
accommodate his frequent need to leave work during panic 
attacks and his inability to work with any co-workers.  
Furthermore, the examiner who performed the February 1999 
examination indicated that the veteran experienced "major 
impairment" in his familial, social and occupational 
functioning due to his PTSD, concluding that the veteran's 
interpersonal relationships with his family and co-workers 
was "severely impaired."  Similarly, in his December 2000 
statement, the veteran's treating VA psychiatrist indicated 
that the chronicity and degree of the veteran's PTSD symptoms 
so impaired his abilities to function socially and 
occupationally that at present the veteran was "completely 
and permanently disabled" due to this disorder.  

In addition, the evidence shows that the veteran is almost 
completely socially isolated, spending his entire day alone 
in the backyard or the woods, coming inside the house only to 
watch football games on television, take naps, or sleep, 
which he does apart from his wife in a separate area of the 
home.  He has credibly testified that he has no friends and 
does not socialize with anyone, and that he avoids all public 
situations, including restaurants, movies, shopping, public 
transportation, and even talking on the telephone.  He has 
also indicated that he cannot drive due to his extreme lack 
of concentration and fear of experiencing panic attacks.

The Board's finding that the veteran is totally 
occupationally and socially impaired is consistent with and 
supported by the GAF scores recently assigned by examiners 
who have evaluated the veteran.  Following the most recent 
VA-sponsored examination in March 2000, the examining 
psychiatrist diagnosed a sole Axis I diagnosis of PTSD, and 
assigned a current GAF score of 48.  According to the GAF 
scale contained in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 48 
is assigned when overall functioning is characterized by 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Similarly, following an 
earlier examination in February 1999, the examiner 
specifically determined that the veteran's GAF due only to 
his PTSD symptoms was 31.  In this regard, a GAF score of 31 
is assigned when overall functioning is characterized by some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See DSM-IV, supra.

Therefore, the Board finds that the veteran's PTSD 
symptomatology is of such severity that it satisfies the 
criteria for a 100 percent rating under DC 9411, and 
determines that an increased rating to 100 percent is 
warranted in this case.



ORDER

An increased disability rating of 100 percent for service-
connected PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

